IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


RICHARD C. CURRAN,               : No. 176 MM 2014
                                 :
                 Petitioner      :
                                 :
                                 :
           v.                    :
                                 :
                                 :
HON. WILLIAM H. WIEST, PRESIDENT :
JUDGE, NORTHUMBERLAND COUNTY, :
                                 :
                Respondent       :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.